   8:20-cr-00323-RFR-MDN Doc # 20 Filed: 02/02/21 Page 1 of 1 - Page ID # 53




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                          8:20CR323

         vs.
                                                                              ORDER
ANDREW BUFFKINS,

                         Defendant.


        This matter is before the Court on Defendant's MOTION TO EXTEND TIME TO FILE
PRETRIAL MOTIONS [19]. The Court notes that a jury trial as to this defendant is set for March 1,
2021, before District Judge Robert F. Rossiter, Jr. For good cause shown, I find that the motion
should be granted. Defendant will be given an approximate thirty (30) day extension. Leave is given
to file pretrial motions on or before March 2, 2021. Accordingly,


        IT IS ORDERED:
        1. Defendant's MOTION TO EXTEND TIME TO FILE PRETRIAL MOTIONS [19] is
granted. Pretrial motions shall be filed on or before March 2, 2021.
        2. Defendant’s jury trial scheduled for March 1, 2021, is cancelled, and shall be rescheduled
upon the expiration of the March 2, 2021, pretrial motion filing deadline.
        3. The ends of justice have been served by granting such motion and outweigh the interests of
the public and the defendant in a speedy trial. The additional time arising as a result of the granting
of the motion, i.e., the time between today’s date, and March 2, 2021, shall be deemed excludable
time in any computation of time under the requirement of the Speedy Trial Act for the reason
defendant's counsel required additional time to adequately prepare the case, taking into consideration
due diligence of counsel, and the novelty and complexity of this case. The failure to grant additional
time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).


        Dated this 2nd day of February, 2021.
                                                         BY THE COURT:

                                                         s/ Michael D. Nelson
                                                         United States Magistrate Judge
